UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6595


REGINALD C. SWEAT,

                Plaintiff – Appellant,

          v.

DORRIS COOK, Head Nurse, Individual and Official Capacity;
HARRY MCKENN, Dr., Individual and Official Capacity,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry F. Floyd, District Judge.
(9:09-cv-01255-HFF)


Submitted:   November 18, 2010              Decided:   November 30, 2010


Before SHEDD and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald C. Sweat, Appellant Pro Se.             James E. Parham, Jr.,
Irmo, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Reginald C. Sweat appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

his 42 U.S.C. § 1983 (2006) complaint.                We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the   reasons    stated   by   the   district    court.       Sweat   v.   Cook,

No. 9:09-cv-01255-HFF (D.S.C. Apr. 9, 2010).                  We deny Sweat’s

motion   to     appoint   counsel    and   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                       2